DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on November 03, 2021 have been fully considered but they are not persuasive. 
     With respect to claim 1, applicant argues that Jang’873 does not teach the formats that are processable and the formats that are not processable by the printer. Examiner disagrees with applicant’s argument because Jang’873 teaches that the formats that are processable and the formats that are not processable by the printer [the control device (Fig.26, item 200) might convert the selected content to the format supported by the output device (Fig.26, item 300) (paragraph 289) and output device (Fig.26, item 300) supports certain type of formats including the PDF and does not supports certain type of formats including (paragraph 299). Therefore, the control device (Fig.26, item 200) is considered to determine the formats that are processable and the formats that are not processable by the printer before perform any conversion operation.]
     With respect to claim 1 and claim 2, applicant argues that the combination of Ando’200 and Jang’873 does not teach “wherein the second data format is processable by the image forming apparatus and the first data formats that are unselected among the acquired first data formats are not processable by the image forming apparatus and wherein the first data formats and the second data format are described in the text file formats”. Examiner disagrees with applicant’s arguments because Ando’200 teaches 
     Ando’200 does not teach the first data formats that are unselected among the acquired first data formats are not processable by the image forming apparatus and wherein the first data formats in the text file formats.
     Jang’873 teaches that wherein the first data formats in the text file formats [as shown in Fig.26, at least, the “.docx”, the “.pptx” and the “.HWP” are the text file format extension associated with the first data formats].
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ando’200 according to the teaching of Jang’873 to enable the image forming apparatus to transmit 
     Since Ando’200 has suggested to transmit the document list including the document format and a user selects a document from the received document list for printing (Fig.10, steps S121-S126) and Jang’873 teaches that the documents provided in the cloud server to be printed including the document having the formats processable by an image forming apparatus and the document having the formats not processable by an image forming apparatus (paragraphs 279 and 299), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to display a document list having the document format information which is processable by an image forming apparatus and the document format information which is not processable by an image forming apparatus so that the user selects a document having a format which is processable by an image forming apparatus from the received document list and user does not select a document having a format which is not processable by an image forming apparatus when the service provision apparatus is not available or not able to convert the document from a unsupported format to a supported format (the first data formats that are unselected among the acquired first data formats are not processable by the image forming apparatus.) because this will allow the document from a document list to be selected to perform printing more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ando’200 
     In addition, applicant argues that Jang’873 does not teach the “.txt” as the text file format, Examiner agrees with applicant’s argument but the claim 1 and claim 2 do not specifically claim that the “.txt” as the text file format. According to the broadest reasonable interpretation, the text file format is not only limited to the “.txt” but is also including at least the “.doc”, the “.docx”, the “.pptx” and the “.HWP”.
     With respect to claims 3-10, Examiner disagrees with applicants’ arguments for the same reasons as discussed in claim 1 and claim 2 above.
Response to Amendment
The amendment to the claims received on November 03, 2021 has been entered.
The amendment of claims 1 and 2 is acknowledged.
The cancelation of claims 11 and 12 are acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over
Ando’200 (US 2015/0264200) and further in view of Jang’873 (US 2017/0149873).
     With respect to claim 1, Ando’200 teaches an image forming apparatus (Fig.4, item 10), comprising a processor (Fig.3, item 111) configured to: 
     access a storage area, which is specified by a user and has no limit for access authority, and acquires first data formats providable by an information processing apparatus as print data [the image forming apparatus obtains the document list from the service provisioning apparatus after log in  (paragraph 46). As shown in Fig.13, the document list includes the format of the documents]; 
     select a second data format among the acquired first data formats, wherein the second data format is processable by the image forming apparatus [as shown in Fig.10, a document having the format identifier is being selected from the document list (Fig.13 
     and download print data in the second data format when the print data in the second data format is stored in the storage area (Fig.10, step S124);
     wherein the second data format is described in the text file formats [As shown in Fig.16 in Ando’200, the document named “specification.doc (2014/1/1). The “.doc” is the text file format extension which is considered as the second data format.] 
     Ando’200 does not teach access a storage area on an Internet; the first data formats that are unselected among the acquired first data formats are not processable by the image forming apparatus; write, in the storage area, the second data format processable by the image forming apparatus among the acquired first data formats; wherein the first data formats is described in text file formats.
     Jang’873 teaches access a storage area on an Internet [as shown in Fig.26, the MFP 300-1 obtains document file from the cloud server]; write, in the storage area, the second data format processable by the image forming apparatus among the acquired first data formats [the output device transmits the format information about its own content format to the cloud server (paragraph 276). Therefore, when the format 
     wherein the first data formats in the text file formats [as shown in Fig.26, at least, the “.docx”, the “.pptx” and the “.HWP” are the text file format extension associated with the first data formats].
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ando’200 according to the teaching of Jang’873 to enable the image forming apparatus to transmit its support document format to a service provision apparatus because this will allow the service provision apparatus to convert the document file into a format (second format) which is processable by an image forming apparatus more effectively.  
     The combination of Ando’200 and Jang’873 does not teach the first data formats that are unselected among the acquired first data formats are not processable by the image forming apparatus.
     Since Ando’200 has suggested to transmit the document list including the document format and a user selects a document from the received document list for printing (Fig.10, steps S121-S126) and Jang’873 teaches that the documents provided in the cloud server to be printed including the document having the formats processable by an image forming apparatus and the document having the formats not processable by an image forming apparatus (paragraphs 279 and 299), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to display a document list having the document format 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ando’200 and Jang’873 to display a document list having the document format information which is processable by an image forming apparatus and the document format information which is not processable by an image forming apparatus so that the user selects a document having a format which is processable by an image forming apparatus from the received document list and user does not select a document having a format which is not processable by an image forming apparatus when the service provision apparatus is not available or not able to convert the document from a unsupported format to a supported format (the first data formats that are unselected among the acquired first data formats are not processable by the image forming apparatus.) because this will allow the document from a document list to be selected to perform printing more effectively.
claim 9, which further limits claim 1, Ando’200 teaches wherein the storage area is a cloud storage [the image forming apparatus obtains the data file from the service provision apparatus (Fig.10, step S124)]
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over
Ando’200 (US 2015/0264200) and further in view of Matsuda’017 (US 2013/0163017) and Jang’873 (US 2017/0149873).
     With respect to claim 2, Ando’200 teaches an image forming apparatus(Fig.4, item 10), comprising a processor (Fig.3, item 111), configured to: 
      access the second storage area and acquires first data formats providable by the information processing apparatus as print data [the image forming apparatus obtains the document list from the service provisioning apparatus after log in  (paragraph 46). As shown in Fig.13, the document list includes the format of the documents]; 2Customer No.: 31561 Docket No.: 92305-US-348 Application No.: 16/544,893 
     select a second data format among the first data fornats acquired from the second storage area, wherein the second data format is processable by the image forming apparatus [as shown in Fig.10, a document having the format identifier is being selected from the document list (Fig.13 and Fig.16) in step S123, the service provision apparatus transmits the document file associated with selected document in step S124 and the image forming apparatus executes the printing operation according to the received document data in step S126. Therefore, when the document having the format identifier is selected from the document list and the document is being printed by the image forming apparatus, the format (second data format) of the document is being selected, and when the document associated with the format identifier is being printed, the format of the document is considered processable by the image forming apparatus]; and     

     Ando’200 does not teach access a first storage area on an Internet, which is specified by a user and has no limit for access authority, and write information indicating a location of a second storage area on the Internet, access authority of which is limited to an information processing apparatus and the image forming apparatus; the first data formats that are unselected among the acquired first data formats are not processable by the image forming apparatus; write, in the second storage area, the second data format processable by the image forming apparatus among the first data formats acquired from the second storage area
     Matsuda’017 teaches access a first storage area on an Internet, which is specified by a user and has no limit for access authority [as shown in Fig.3, the printer transmits the conventions instruction information including the URL associated with print data to the conversion server (a first storage area). Therefore, the user of the printer is considered has no limit for access authority for access to the notification server which is being specified by the user], and write information indicating a location of a second storage area on the Internet, access authority of which is limited to an information processing apparatus and the image forming apparatus [as shown in Fig.3, the printer transmits (write) the conventions instruction information including the URL (location of a second storage) associated with print data to the conversion server (a first storage area). As shown in Fig.3, the printer and the conversion server have the access authority to access to the notification server].

     The combination of Ando’200 and Matsuda’017 does not teach the first data formats that are unselected among the acquired first data formats are not processable by the image forming apparatus; write, in the second storage area, the second data format processable by the image forming apparatus among the first data formats acquired from the second storage area.
     Jang’873 teaches write, in the second storage area, the second data format processable by the image forming apparatus among the first data formats acquired from the second storage area [the output device transmits the format information about its own content format to the cloud server (paragraph 276). Therefore, when the format information (second data format) of the output device is being transmitted to the cloud server, the said format information (second data format) is considered being written to the cloud server among with other data format information (the first data formats)].
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ando’200 and Matsuda’017 according to the teaching of Jang’873 to enable the image forming apparatus to transmit its support document format to a service provision apparatus because this will allow the service provision apparatus to convert the document file into a format (second format) which is processable by an image forming apparatus more effectively.  

     Since Ando’200 has suggested to transmit the document list including the document format and a user selects a document from the received document list for printing (Fig.10, steps S121-S126) and Jang’873 teaches that the documents provided in the cloud server to be printed including the document having the formats processable by an image forming apparatus and the document having the formats not processable by an image forming apparatus (paragraph 299), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to display a document list having the document format information which is processable by an image forming apparatus and the document format information which is not processable by an image forming apparatus so that the user selects a document having a format which is processable by an image forming apparatus from the received document list and user does not select a document having a format which is not processable by an image forming apparatus when the service provision apparatus is not available or not able to convert the document from a unsupported format to a supported format (the first data formats that are unselected among the acquired first data formats are not processable by the image forming apparatus.) because this will allow the document from a document list to be selected to perform printing more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ando’200, Matsuda’017 and Jang’873 to display a document list having the document format information which is 
     With respect to claim 10, which further limits claim 2, Ando’200 teaches wherein the storage area is a cloud storage [the image forming apparatus obtains the data file from the service provision apparatus (Fig.10, step S124)]
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over
Ando’200 (US 2015/0264200), Jang’873 (US 2017/0149873) and further in view of Steely’743 (US 2013/0050743).
     With respect to claim 3, which further limits claim 1, the combination of Ando’200 and Jang’873 does not teach wherein information indicating a location of the storage area on the Internet is acquired from the information processing apparatus by reading an image showing the information indicating the location of the storage area on the Internet.  
     Steely’743 teaches wherein information indicating a location of the storage area on the Internet is acquired from the information processing apparatus by reading an image 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ando’200 and Jang’873 according to the teaching of Steely’743 to encode the address of a cloud server which stores the file to be printed in a barcode because this will allow the file to be retrieved more effectively.
     With respect to claim 5, which further limits claim 3, the combination of Ando’200 and Jang’873 does not teach wherein the image is displayed on a display part of the information processing apparatus.  
     Steely’743 teaches wherein the image is displayed on a display part of the information processing apparatus (Fig.2, step S220).  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ando’200 and Jang’873 according to the teaching of Steely’743 to encode the address of a cloud server which stores the file to be printed in a barcode because this will allow the file to be retrieved more effectively.
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over
Ando’200 (US 2015/0264200), Matsuda’017 (US 2013/0163017), Jang’873 (US 2017/0149873) and further in view of Steely’743 (US 2013/0050743).
     With respect to claim 4, which further limits claim 2, the combination of Ando’200, Matsuda’017 and Jang’873 does not teach wherein information indicating a location of the storage area on the Internet is acquired from the information processing apparatus 
     Steely’743 teaches wherein information indicating a location of the storage area on the Internet is acquired from the information processing apparatus by reading an image showing the information indicating the location of the storage area on the Internet (Fig.3).
       Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ando’200, Matsuda’017 and Jang’873 according to the teaching of Steely’743 to encode the address of a cloud server which stores the file to be printed in a barcode because this will allow the file to be retrieved more effectively.
     With respect to claim 6, which further limits claim 4, the combination of Ando’200, Matsuda’017 and Jang’873 does not teach wherein the image is displayed on a display part of the information processing apparatus.  
     Steely’743 teaches wherein the image is displayed on a display part of the information processing apparatus (Fig.2, step S220).  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ando’200, Matsuda’017 and Jang’873 according to the teaching of Steely’743 to encode the address of a cloud server which stores the file to be printed in a barcode because this will allow the file to be retrieved more effectively.
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over

     With respect to claim 7, which further limits claim 1, the combination of Ando’200 and Jang’873 does not teach wherein information indicating a location of the storage area on the Internet is acquired from the information processing apparatus by using a wireless connection system in which communication is established by bringing the information processing apparatus closer to a specific portion of an apparatus body. 
     Kawano’539 teaches wherein information indicating a location of the storage area on the Internet is acquired from the information processing apparatus by using a wireless connection system in which communication is established by bringing the information processing apparatus closer to a specific portion of an apparatus body (paragraph 73).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ando’200 and Jang’873 according to the teaching of Kawano’539 to transmit address of a cloud server which stores the file to a printer from a user terminal when the user terminal is next to the printer because this will allow the file to be retrieved more effectively.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ando’200 (US 2015/0264200), Matsuda’017 (US 2013/0163017), Jang’873 (US 2017/0149873) and further in view of Kawano’539 (US 2014/0313539).
     With respect to claim 8, which further limits claim 2, the combination of Ando’200, Matsuda’017 and Jang’873 does not teach wherein information indicating a location of the storage area on the Internet is acquired from the information processing apparatus by using a wireless connection system in which communication is established by 
     Kawano’539 teaches wherein information indicating a location of the storage area on the Internet is acquired from the information processing apparatus by using a wireless connection system in which communication is established by bringing the information processing apparatus closer to a specific portion of an apparatus body (paragraph 73).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ando’200, Matsuda’017 and Jang’873 according to the teaching of Kawano’539 to transmit address of a cloud server which stores the file to a printer from a user terminal when the user terminal is next to the printer because this will allow the file to be retrieved more effectively.
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
      Shao’814 (US 2006/0232814) discloses a document management software is executed in print control device connectable via a network to an information processing device that sends an instruction and document thereto. The software includes: a step of determining if a non-native document is selected, wherein the non-native document is stored in a detachable memory connected to the print control device; a step of sending to the information processing device the selected non-native document so as to convert the non-native document into a native document; and a step of receiving the converted .
Conclusion
     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
     A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may 
/HUO LONG CHEN/Primary Examiner, Art Unit 2674